Bogdanski, J.
(dissenting.) I agree with the dissent of my colleague, Longo, J., and would add additional reasons to those already advanced.
Sections 52-319 and 54-65, pursuant to which the application was made to the judge in chambers, do not call for the exercise of any discretion on the part of the judge or for the performance of any judicial function. To the contrary, they specifically call for the performance of a purely administrative act by a judge of either the Superior Court or the Court of Common Pleas. In essence, the statutes provide that “such judge shall forthwith grant a mittimus” upon being presented with the surety’s belief that his principal intends to abscond. This clearly calls for a simple ministerial act.1
The separation of powers provision of the state constitution precludes the legislature from providing for the performance of administrative or other nonjudieial duties by a judge of any court in the course of, or as an incident to, judicial proceedings. Adams v. Rubinow, 157 Conn. 150, 158, 251 A.2d 49; Norwalk Street Ry. Co.’s Appeal, 69 Conn. 576, 602, 37 A. 1080.

 The way the statutes presently read, they could have been directed to a clerk of the court or some other clerical official.